Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on February 4, 2022, PROSECUTION IS HEREBY REOPENED. New Grounds set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                             

Attachment to Office Action:
Information to Pro Se Inventors Regarding responses to Office Actions


INTRODUCTION
	An examination of this application reveals that applicant may be unfamiliar with patent prosecuting procedure.  While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application.  The value of a patent is largely dependent upon skillful preparation and prosecution.  Although the services of a registered patent attorney or agent is advised, the Office cannot aid in selecting an attorney or agent.   37 C.F.R. § 1.31; M.P.E.P. § 401.  However, Applicant is encouraged to peruse the publication entitled "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.

DISCUSSION
	The following discussion provides general information for Applicant's benefit regarding an applicant's response, new matter, the period for response, and the certificate of mailing.

			I.  Response by Applicant
	The applicant MUST respond to every ground of rejection and objection made in an Office action.  37 C.F.R. § 1.111.  The applicant will generally present arguments that the examiner's rejections or objections were made in error; or amend the specification, drawings, and/or claims to overcome the rejection or objection.  Amendments to the application may not introduce new matter.  37 C.F.R. § 1.118.
	Unless the Office explicitly requests the return of a paper, all papers mailed to the applicant are intended to be kept by the applicant for his own records.  The response must be signed by ALL applicants.  37 C.F.R. § 1.33.  The response must be identified by the Serial Number of the Application, the Art Unit, and the name of the examiner.  An example follows:

Appl. No. :	XX/YYY,YYY
Applicant :	James Q. Inventor
Filed:	            April 19, 2003
Title :	           Bucket with Handle
Art Unit:	3632
Examiner::	John Doe
		
A. Arguments
	Should the applicant disagree with the examiner's position, the applicant should distinctly and specifically point out the supposed errors in the examiner's action with arguments under the heading "Remarks" in the response.  37 C.F.R. § 1.111.  In addition, the applicant must discuss the references cited by the examiner that explain how the claims avoid the references or patentably distinguish from them.  Id.  

B.  Amendments to the Specification
	
An amendment to the specification may remove a rejection or objection.  Any amendment to the specification must be presented as a list of additions and deletions, referring to the passages in question by page and line numbers.  37 C.F.R. § 1.121.
An amendment to the specification should appear as follows:
	Please replace the paragraph beginning at page 5, line 15, with the following rewritten 
     paragraph:

I -In the construction of the bucket of this invention, various materials have been selected which offer a number of diverse properties and allow for varied functions of the article.  For caustic solutions, the bucket can be made of a durable plastic material.  Where an aesthetic appeal is desired, the bucket can be any 

new paragraph after the paragraph ending on line 20 of page 6:

-- An optional feature of the articles of the invention is the addition of a tetrafluoroethylene coating to the bucket to provide protection from any contents which might be caustic.  The coating can be provided to the surface during the manufacturing process or can be added in a later step.--

				C.  Amendments to the Claims
	An amendment to the claim may remove a rejection or objection. This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:

Claims 1-4 (canceled)

Claim 5 (original):  A bucket with a black handle.

Claim 6 (original):  A bucket of claim 5 wherein the handle is metal.

Claim 7 (withdrawn)

Claim 8 (currently amended):  A bucket made of green plastic.

Claim 9 (previously presented):  A bucket made of aluminum-coated galvanized metal.

Claim 10 (previously presented):  A bucket having a circumferential upper lip.

Claim 11 (new):  A plastic bucket having a blue handle.

D.  Drawing Corrections
	Finally, correction of the drawings may remove a rejection or objection.  Changes to the drawings are submitted as proposed drawing corrections and can be made only with permission of the Office.  37 C.F.R. § 1.123.  Proposed drawing corrections should be filed with the response, but should be a separate paper.  M.P.E.P. § 608.02(r).  The proposed corrections should appear in red ink in the drawings.  M.P.E.P. § 608.02(v).  

			II.  New Matter
	As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter.   37 C.F.R. § 1.118.  "New matter" constitutes any material which meets the following criteria:
	(1)	It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application, and
	(2)	It contains new information which is neither included nor implied in the original version of the disclosure.  This includes the addition of physical
		properties, new uses, etc.
See M.P.E.P. § 706.03(o).  For example, in the amendment to the claim discussed above, the new limitation of "four legs" would not constitute new matter if the specification or drawings originally described the inclusion of four legs on the chair.

			III.  Period For Response
	An Office action generally sets a time period in which the applicant has to respond to every rejection and objection (called a shortened statutory period).  37 C.F.R. § 1.134.  This time period for response appears on the cover letter (form PTO-326) of the Office action.  Usually, a 3 month shortened statutory period is set.  M.P.E.P. § 710.02(b).  The applicant's response must be received within the time period listed on the cover letter, or the application will be held abandoned.  37 C.F.R. § 1.135.
	Currently, the Office allows the time period for response to be extended past the shortened statutory period up to a maximum of 6 months (called the maximum 6 month statutory period).  In order to extend the period of response past the shortened statutory period, a request for an extension of time and payment of the appropriate fee is required.  37 C.F.R. § 1.136.  The request must state that it is for "an extension of the period for response under 37 C.F.R. § 1.136(a)."  The following table lists the required fees for extensions of the shortened statutory period:
Months Past Response Date
Fee Due (Small / Large Entity)
Response within Time Allowed
None / None
1
$55 /      $110
2
$205 /    $410
3
$465 /    $930
4
$725/    $1,450
5
$985/     $1,970


	It is important to note that no extension of time is permitted that extends the period for response past the maximum 6 month statutory period.  Responses received after the maximum 6 month statutory period will be held abandoned.  37 C.F.R. § 1.135.
	Three examples are provided:
Example 1:
	A complete response is filed four months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $205 (for a small entity); $410 for a large entity) for a 2 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 2:
	A complete response is filed five months and one day after the mailing date of an Office action.  The Office action sets a 2 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $725 (for a small entity); $1,450 for a large entity) for a 4 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 3:
	A complete response is filed six months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response is held abandoned even if accompanied by a fee and a request for an extension of time.  Remember, extensions of time may not be used to extend the period for response past the maximum 6 month statutory period.  37 C.F.R. § 1.135.

IV.  Certificate of Mailing
	To ensure that the Applicant's response is considered timely filed, it is advisable to include a "Certificate of Mailing" on at least one page of the response.  See  37 C.F.R. § 1.8.  This "Certificate" should consist of the following statement:
	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to:  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Applicant signature
Date 

CONCLUSION AND CAVEAT
	The above discussion is not intended to be an exhaustive list of all the topics that may be relevant to this particular Application.  The information was provided to familiarize Applicant with the portions of a response that have historically caused problems for pro se inventors.
	Furthermore, even if Applicant's response is in accordance with the information provided above, there is no guarantee that every requirement of the patent laws (35 U.S.C. §§ 1-376), patent rules (37 C.F.R. §§ 1.1-150.6), and Patent Office policy (M.P.E.P. §§ 101-2591) has been met.  The adequacy of a response is determined on a case-by-case basis.  See 37 C.F.R. § 1.111; M.P.E.P. § 714.02.


Detailed Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-5, 8, 9, 11, 14, 19-24 are rejected (2-5, 8, 9, 11, 14, 19-24 are rejected as being dependent on claim 1)  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites "one or more hooks". The claims later refer to "the one or more unitary hook members" when describing the first hook member. The claims could reasonably be construed as referring to the one or more hooks within line 2 or the one or more unitary hook members within line 7 when reciting "the one or more unitary hook members." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI2008) (precedential) ("if a claim is amenable to two or more plausible claim 
Claim 1 recites “a first hook member of the one or more unitary hook members” and "the first hook of the one or more hooks". The claims later refer to "the first hook" when describing “the first hook having an elongated shaft..”. The claims could reasonably be construed as referring to the container frame or the generator frame when reciting "the first hook member of the one or more unitary hook members” or “the first hook of the one or more hooks." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holdingthe claim… indefinite"). 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8, 9, 11, 14, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durante WO2005/075769 in view of Boisseau 5,368,269 in view of Steadman 6,991,203. Durante discloses a combination comprising a hook assembly with one or more hooks , a table (see detailed description which discloses hook attached to piece of furniture table upright support member “leg”) having at least one table leg with the hook assembly attached to the at least one table leg, and one or more of the group including purses, handbags, hats, shopping bags, and briefcases (see abstract) hanging from a first hook of the one or more hooks, the hook assembly further comprising: one or more unitary hook members (see figure below), a first hook member of the one or more unitary hook members comprising a flared base (11/12/13) with a frontside surface and (ii) the first hook of the one or more hooks, the first hook having an elongated shaft (14) extending outwardly and upwardly from the flared base; and at least first and second loop fasteners (elastic strap, disclosed in specification), wherein a distal end of the elongated shaft includes an upwardly extending lip, wherein the table comprises a pedestal-type table (it is conventional to have a table which is a pedestal type table, therefore disclosed within the specification). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (flared base
elongated shaft
upwardly extending lip )]
    PNG
    media_image1.png
    267
    435
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (additional hook assembly/member)]
[AltContent: textbox (flared base 12 a hook assembly/hook)][AltContent: arrow]                    
    PNG
    media_image2.png
    159
    322
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Durante to have made the base a flared base made of a suitable plastic or non-plastic materials being resilient and flexible allowing sufficient flexing as taught by Boisseau for the purpose of providing the ability to conform to a column form such as a at least one table leg to prevent slippage and increase stability and to provide a firm and stable grip of the assembly to the column form/table leg. Durante in view of Boisseau discloses all of the limitations of the claimed invention except for the first slots, second slots, first gussets, second gussets, first loop fasteners, second loop fasteners, first channels, and second channels. Steadman teaches that it is known to have wherein the at least first and second loop fasteners (upper 28 and lower 28), wherein the frontside surface includes first and second channels (channels 42) molded (the method of making the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st channel    1st slot    1st gusset    2nd  channel    2nd gusset     1st slot)][AltContent: arrow][AltContent: arrow]
                    
    PNG
    media_image3.png
    256
    593
    media_image3.png
    Greyscale


[AltContent: textbox (frontside surface that fasteners directly contact)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    290
    617
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (channel (42))][AltContent: arrow]
    PNG
    media_image5.png
    545
    553
    media_image5.png
    Greyscale
[AltContent: textbox (1st  fastener (28) above shaft (52)    2nd fastener (28) below shaft (52))][AltContent: textbox (channel (42))][AltContent: textbox (gusset (50))][AltContent: textbox (gusset (50))][AltContent: arrow]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Durante in view of Boisseau to have included the first slots, second slots, first loop fasteners, second loop fasteners, first channels, and second channels as taught by Steadman for the purpose of providing tightened loops around the base member to secure the device to a column form to prevent movement, sliding along the column, and a strong secure mounting of the device to the supported surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Durant in 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    159
    322
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    318
    403
    media_image6.png
    Greyscale

[AltContent: textbox (Steadman teaches it is conventional to have additional hook assembly/hook)][AltContent: textbox (Boisseau teaches of additional hook assembly/hook)]


Durant in view of Boisseau in view of Steadman as modified inherently teach a method of making the combination of claim 1, the method comprising: providing the table with the at least one table leg; providing the hook assembly; passing each of the first and . 

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Boisseau is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Boisseau is within the same field of the applicant’s endeavor since the Boisseau teaches of a bracket/hook assembly which includes a flexible and resilient flared base member (12) which conforms to a column form that is structurally equivalent to a cylindrical table leg which addresses a particular problem to which the applicant is concerned. The Boisseau device also includes the limitations of the applicant’s hook assembly a hook type assembly (14) which is capable of supporting a handbag or purse therefore although Boisseau’s bracket is used for supporting a column form and attaching supports for holding up a column, Boisseau’s structure teaches the applicant’s claimed invention directed to the hook member assembly.  Boisseau’s device teaches of a hook type assembly further comprising: one or more unitary hook members,  a first hook member (see Figure 1) of the one or more unitary hook members comprising a flared base (12) with a frontside surface and a substantially planar backside surface, the flared base being resilient and flexible conforming to a contour of the at least one table leg/column, and (ii) the first hook of the one or more hooks, the first hook having an elongated shaft (14) extending outwardly and upwardly from the flared base (12); and at least first and second loop fasteners (24), the first loop fastener (24) being tightened around the at least one leg while passing over (via slot 22) and being in intimate contact with the frontside surface. The claimed invention must result in a structural difference between the claimed invention and the prior art in order to be patentably distinguish from the prior art. If the prior art structure is capable of performing the use and addressing the particular problem to which the applicant is concerned and/or within the applicant’s endeavor, then it meets the claim. Boisseau clearly teaches the structural .
[AltContent: arrow][AltContent: arrow][AltContent: textbox (fastener 24 tightened around the at least one leg while passing over (via slot 22) and being in intimate contact with the frontside surface)][AltContent: textbox (hook type assembly (14))][AltContent: arrow][AltContent: arrow][AltContent: textbox (flexible base member (12))]                         
    PNG
    media_image7.png
    400
    353
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    252
    388
    media_image8.png
    Greyscale


In response to applicant's argument that Steadman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Steadman is within the same field of the applicant’s endeavor since the Steadman teaches of a bracket which includes a base member (36) which conforms to a column form (12) that is structurally equivalent to a cylindrical table leg which addresses a particular problem to which the applicant is concerned. The Steadman device also includes the limitations of the applicant’s hook assembly (52/54) which is capable of supporting a handbag or purse therefore, although Steadman’s bracket is used for supporting a column form and attaching supports for holding up a column form, Steadman’s structure teaches the applicant’s claimed invention directed to the hook member assembly. Steadman’s device teaches of a hook assembly further comprising: one or more unitary hook members, a first hook member (52/54) of the one or more unitary hook members comprising a flared base (36) with a frontside surface, the flared base (36) conforming to a contour of the at least one table leg/column form (12), and (ii) the first hook of the one or more hooks, the first hook having an elongated shaft (52/54) extending outwardly and upwardly from the flared base (36); and at least first and second loop fasteners (28), the first loop fastener and second loop fasteners (28) being tightened around the at least one leg while passing over and being in intimate contact with the frontside surface through a first and second channels (42) respectively, first and second slots (44), and providing first and second gussets (50). The claimed invention must result in a structural difference between the claimed invention and the prior art in order to be patentably distinguish from the prior art.  If the prior art structure is capable of performing the use and addressing the particular problem to which the applicant is concerned and/or within the applicant’s endeavor, then it meets the claim. Steadman .

    PNG
    media_image5.png
    545
    553
    media_image5.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “Examiner purposely inverts Boisseau’s extension form a downward angle to accommodate aa brace to an upward angle, to claim that (14) is a hook type assembly”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that “ The Examiner, by ignoring the elongate members 30 when defining Steadman as a hook assembly…”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631